internal_revenue_service appeals_office watt ave sa7890 sacramento ca number release date date date org address certified mail dear' department of the treasury taxpayer identification umber person to contact tax perlod s ended uil this is a final adverse determination regarding your exempt status under sec_501 c of the internal evenue code the code- it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective date our adverse determination is based on the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of tntemal revenue code sec_501 c and sec_1_501_c_3_-1 d you did not engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 you are operated for a substantial non-exempt purpose which is not an exempt_purpose you are operated for the benefrt of private rather than public interests and your activities resulted in substantial private benefit contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www lrs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation unt you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form 99o-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this detennlnation letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the unhed states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a tegally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this t letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more infonnation if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours acting appeals team manager enclosure publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations te_ge division eo group flair dr 2nd floor ei monte ca date date form number tax_year ended taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt requested dear' we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process in lieu of letter you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies section b of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely sunita lough director eo examinations in lieu of letter form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit year period ended 20xx thru 20xx legend org - organization name website website 1st through 4th ra secretary secretary l through co-26 1st xx date 1st fundraiser fund-1 president president through 26th companies treasurer treasurer city city bm-1 1st bm state state ein ein ra-1 through ra-4 vice president vice president treasurer treasurer-2 2nd co whether org org was operated exclusively for exempt purposes described within internal_revenue_code code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org's activities is in furtherance of a non-exempt purpose c whether org was operated for the purpose of serving a private benefit rather than public interests facts determination application org org employer_identification_number ein was incorporated in the state of state on june 20xx the specific purpose of the corporation was to assist needy debtors in improving their finances through educating them as to better means of managing their money and seeking for them if appropriate an extension or other reorganization of their debts org filed form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code for the service to make a determination as to whether org was exempt under internal_revenue_code code sec_501 and a publicly_supported_organization described under code sec_509 a in november 20xx the application was signed by president as president of org org described its activities and operational information on page of form_1023 as follows org 'org was formed to help reduce the incidence of personal bankruptcy by i educating the public about personal money management skills and ii assisting needy predominantly low-income individuals and families with their financial problems org will initially address these problems in their ways more fully described below a providing information to the general_public on sound money management b counseling individuals and families who have serious financial difficulties and c preparing budget plans for those needy individuals and families who can benefit from them until org develops a full clientele org anticipates spending approximately of its time effort and resources on public information this percentage should diminish over the first year or so of operations until public information activities take up approximately of org's time effort and resources the corresponding percentage for counseling activities should increase from up to the percentage for budget planning should increase from to a maximum of form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended 20xx thru 20xx in order to develop its clientele org will place advertisements in the telephone yellow pages and in other local media in addition org will seek referrals from internet financial sites including eventually one that it will develop for itself org will also publicize its services through financial and budgeting workshops these will be offered free of charge donations solicited to religious organizations civic groups labor unions businesses and educational organizations through a cover letter and a brochure attached hereto is a draft outline of the agenda and materials for one such workshop on basic budgeting groups that agree to sponsor a workshop will be expected to publicize it to their members through fliers and other regular membership mailings the groups targeted will be those with a membership consisting principally of lower to middle-income individuals and families a public information org will prepare videos pamphlets and other educational materials on budgeting buying practices and the sound use of consumer credit attached are draft copies of educational material that org anticipates placing on a website to be established org may also purchase money management videos from third parties and pay standard purchase or rental fees to the providers these materials will be provided free of charge to religious_organization civic groups labor unions businesses and educational organizations org will also provide knowledgeable speakers for these same audiences b counseling for most clients the first and often the only contact with org will consist of one or more counseling sessions in person or over the telephone individuals and families referred to org will receive personalized advice from trained financial counselors on budgeting and the appropriate use of consumer credit they will also receive copies of the public information materials referrals are likely to be made by clergy employers labor unions finance companies creditors and interested individuals other referrals are expected to come from yellow page advertising and internet financial sites all of the referrals are expected to be needy persons and families predominantly with low incomes c budget plan as part of the counseling program clients will receive information about the availability from org of budget plan services if a client requests participation in the budget plan program org will intercede with creditors to try to persuade them to accept partial periodic_payments in satisfaction of the debt attached is a draft client agreement and intake information for use in association with org's budget plan services any clients who participate in the budget plan program will make fixed monthly payments to org to retire their debts to the creditors we expect that approximately half of the creditors will request a payment of of the balance due each month other creditors may request as little a sec_1 or as much a sec_5 each month client payments will not be kept in an escrow account they will however be processed and forwarded to the appropriate creditor promptly the period between receipt of funds from the client form 886-a catalog number 20810w page-l publish nojrs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended 20xx thru 20xx and their disbursement to the creditors should not exceed three business days some creditors may request that their payment be sent to them by electronic funds transfer rps org will be able to arrange such transfers through an unrelated financial services company that org has hired to administer its clients' budget plans each client will be requested when it signs up for the budget plan service to make a voluntary commitment to pay periodic fees to org to help defray the costs of the service org will be suggesting a payment of dollar_figureper creditor per month with a minimum suggested payment of dollar_figureand a maximum suggested payment of dollar_figureper client it is anticipated that many clients will decline to pay the full suggested amounts no client however will be refused service for a failure to pay the full suggested amounts org expects that in many instances creditors will agree to accept less than the face_amount of the debt when they understand that org is working with the clients on payment arrangements org will neither make loans to clients nor negotiate loans on their behalf org anticipates that or less of the time of its professional counselors will be devoted to budget plan preparation as for the individuals who will conduct the activities president will serve as org's executive director and principal manager of day to day activities president is also a director and the president of org president's hiring and salary were approved by the remaining three unsalaried independent directors org's bylaws provide in article section and that a majority of the members of the board_of directors will be unsalaried that no director will participate in any decision respecting his or her own employment and that a majority of the disinterested and unsalaried directors must approve such employment the counseling and budget plan development work will a year be done by six full-time budget counselors clerical work including some of the budget plan implementation work will within a year be done by two full-time administrative aides the salary expenses for president appear in part iva line the expenses for the remaining personnel appear in part iv a line other office expenses appear on the succeeding lines the officers listed on page of form_1023 were president as president vice president as vice-president treasurer as treasurer and secretary as secretary org adopted its bylaws on june 20xx the service recognized org as exempt from tax under code sec_501 c and a publicly_supported_organization under code sec_509 on january 20xx officers and directors of org org's officers and directors are as follows president vice president treasurer-2 secretary bm-1 - president vice-president treasurer secretary director of counseling services from years 20xx - 20xx form 886-a catalog number ow page-l publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of takpayer org minutes explanations of items tak identification_number ein director of operations - currently schedule number or exhibit year period ended 20xx thru 20xx during the years under examination org conducted several board meetings none of the minutes were signed by any of org's officers or any other individual in the minutes dated february 20xx attended by vice president secretary and president one of the discussions was about replacing the treasurer treasurer with the backend processing the discussion is hereby quoted treasurer-2 another discussion was on -president reports that the transition from co-1 doing the backend processing and customer selvice to org will be completed on 2128120xx we will use the software program developed by co-2 board development committee report -the co-3 20xx fall conference was very informative representatives from the irs encouraged companies to do their own processing which solidified our decision to depart from co-1 the irs also explained that education and counseling should be the first priority and the debt management plans are second in the minutes dated may 20xx attended by vice president secretary president and treasurer-2 one of the discussions was on the customer service_department it was now in-house and fully operational this allows org to service its clients from start to finish provide better service and save a substantial amount of money another discussion was on the education and counseling the minutes stated as hereby quoted the co-3 20xx spring conference was very informative the irs once again explained that education and counseling should be the first priority and the debt management plans are second this is evidence we need to expand our education department the bankruptcy reform law was probably the most important issue of the conference once there are more details made available about the role of credit counseling agencies we will decide whether or not to get involved with potential bankruptcy candidates in the minutes dated august 20xx attended by vice president secretary president and treasurer-2 one of the discussions was on purchasing new clients the discussion is hereby quoted with the recent audits of nearly half of our industry the irs is revoking a number of c licenses as a result we have been approached by two different companies about purchasing clients the fact that we still hold our license and do our own backend processing makes our company an attractive option to companies that want to sell clients after a brief discussion it is decided that president will compile some addition information about the acquisition of new clients from an existing company -in an effort to provide as many selvices and options to our clients we are establishing partnerships with other companies in the financial industry these partnerships will include mortgage companies debt negotiation or settlement companies bankruptcy attorneys estate planners and form 886-a catalog nt mber 20810w page publish nojrs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number ' exhibit year period ended 20xx thru 20xx financial planners this will allow us to provide education and alternative options to clients that wouldn't benefit from a debt management plan -it has been suggested by president that the company have loeallegal representation all members of the board are asked to consider any qualified attorneys and nominate them at the next meeting financial committee report -in an effort to satisfy irs requirements and generate additional income we are considering hiring a grant writer after a brief discussion it is decided that secretary will contact a grant writer that was referred by co-3 he will present his finding at the next meeting in the minutes dated november 20xx attended by vice president secretary president and treasurer-2 the discussions were as follows -as discussed in the previous meeting org has the opportunity to acquire a portfolio of about big_number clients from co-4 co-4 is looking to get a lump sum payment for the portfolio it is decided by the board that org will provide two offers to co-4 the first will be a deal in which they are paid over a six-month period at a rate of up to dollar_figureper client this will allow org complete the deal without having to take out a note or involve a third party the other offer will be a lump sum payment at dollar_figureper client -with all the changes in the industry and the irs revoking a number of c licenses many agencies are considering becoming a non tax-exempt non-profit it is decided by the board that org will continue to conduct business as a c and reconsider the direction of continuing under this exemption at a later date -it was under consideration to seek loeallegal representation during the previous meeting after careful consideration the board has decided that our current legal team is sufficient despite being located in another state finance_committee report -at the suggestion of the board org has researched and hired co-5 to provide grant writing services this will satisfy irs requirements of seeking alternative sources of income in an telephonic minutes dated december 20xx attended by vice president secretary president and treasurer-2 the agenda of the meeting was on the purchase of clients the discussion is hereby quoted the agenda for the meeting was to vote on the purchase of the co-4 portfolio earlier that day co-4 had accepted the offer to sell their portfolio of approximately big_number clients at dollar_figureper client with payment being spread out over a six 6_month period member treasurer-2 and president reviewed the portfolio terms and projected revenue from the portfolio which meets org's objective member president moved to approve the purchase member treasurer-2 seconded the motion which passed by roll call vote in an minutes dated february 20xx attended by vice president secretary president and treasurer the discussions were as follows form 886-a catalog number 20810w page publish nojrs gov department of the treasury-internal revenue service form 88s-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended 20xx thru 20xx -the purchase of the co-4 portfolio was completed on december 20xx with the actual conversion taking place on january 20xx we were not able to purchase co-4's state clients at this time finance_committee report -org strives to serve the financial needs of individuals through education counseling and debt management plans at this point when a client finishes the dmp we have limited resources and partners that will meet the continuing financial needs of the clients in response to this the director of education secretary in currently seeking a certified financial planner designation upon completion secretary will be able to offer his services as a cfp for clients that finish their dmp this will allow org to guide clients from debt elimination to wealth building in an minutes dated august 20xx attended by vice president secretary president and treasurer-2 the discussions were hereby quoted ti-org will be cutting its counseling staff to two people this will allow us to retrain the staff and restructure their compensation to follow the guidelines provided by the irs in its core analysis tool these changes should also increase the fair share that we receive from the larger creditors the fund-1 golf tournament was a success this year raising nearly dollar_figurefor the scholarship fund in an minutes dated november 20xx attended by vice president secretary president and treasurer the discussions were as follows chief executive's report ti -it is the ongoing goal of this organization to fully comply with the requirements necessary to retain the c status this will also provide org with a better opportunity to receive fair share from creditors in an minutes dated february 20xx attended by vice president secretary president and treasurer-2 the discussions were hereby quoted chief executive's report ti -president suggests that the board review the details of a proposed deal between org and co-6 if accepted org would process credit counseling deals for the law group according to bm-1 org could add big_number new clients under current structure no new staff this deal could generate clients per month board concluded upon legal review that this would be a good value added opportunity for org and the customer -on a follow-up basis treasurer-2's model predicted the purchase cost of the co-4 portfolio at dollar_figure file for big_number files total cost dollar_figurek at dollar_figureper file purchase_price was dollar_figureok it probably ended up somewhere in between projected revenue over the life of the files was dollar_figurek profit dollar_figurek in an minutes dated may 20xx attended by vice president secretary president and treasurer-2 the discussions were as follows form 88s-a catalog number ow page publish no irs gov department ofthe treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit year period ended 20xx thru 20xx chief executive's report -update on the deal with co-b we have agreed to start processing their deals projections are clients per month we will create an action plan to execute the portfolio finance_committee report -the industry seems to be switching from fairshare to grants because of that we need to take steps to maximize our eligibility for those funds -co-7 is a creditor that still uses fairshare they would increase our fairshare from to if we were part of the downside is the compliance is more demanding than iso the upside is that co-7 could add dollar_figurek per month to their current contribution board development committee report -the tone from the co-3 conference is that c credit counseling agencies could be a thing of the past there could be a shift to taxable non-profits org should continue to follow the irs core analysis tool as closely as possible but have a plan b incase we don't pass the audit in an minutes dated november 20xx attended by vice president secretary president and treasurer the discussions were hereby quoted chief executive's report -to date we have processed over boo co-6 clients the goal is to process big_number new clients per month by quarter 20xx as a result we are hiring more client service reps to handle to workload in an minutes dated february 20xx attended by vice president secretary president treasurer-2 and bm-1 the discussions were as follows -there is interest with other companies to have org process their deals -currently co-8 is sending deals per day -org is actively searching for a new law firm to work with the reason for the change is to find a firm that is more efficient and provides better customer service to our clients -there will be more of efforts to diversify our educational programs offered the emphasis is to reaching out to various community groups and employers and offer financial literacy workshops among other services upon reviewing the above minutes from 20xx through 20xx there were no detailed discussions as to how org would educate its clients associated business entities in april20xx org entered into an agreement called back-office outsourcing agreement with co-6 co-6 a law firm which provides bankruptcy chapter and debt settlement and lawsuit defense services under the requirements of the bankruptcy abuse prevention and consumer protection act of individuals seeking to file bankruptcy are required to obtain a certificate of credit counseling and repayment plan within days of filing for bankruptcy for these types of clients co-6 forwarded them to form 886-a catalog number ow page-l publish nojrs gov department of the treasury-internal revenue service schedule number or exhibit year period ended 20xx thru 20xx form 886-a rev date name of taxpayer explanations of items tax identification_number org org for budget analysis and back-office processing services the marketing agents for co-6 are co-9 co-10 and co-11 co-6 was referred to org through these marketing agents ein org's president president has ownership interests with the for-profit entities co-8 and as quoted above from the minutes dated february 20xx co-8 had sent to deals per day to org three of org's officers were reported to the internal_revenue_service as receiving compensation from co-8 in both 20xx and 20xx while six of org's nonofficer employees received wages from co-8 in 20xx and three of org's nonofficer employees received wages from co-8 in 20xx in october 20xx org and provide software design and development technical consulting services and maintenance and custom hardware configuration president is the president and ceo of this entity org paid dollar_figureper hour for services performed by this entity no documentation has been provided to establish that the contract was entered into at arms length entered into an agreement to have number of clients for the years under examination org's number of existing clients new clients and drop-out clients are as follows category new debt management plan clients existing clients beginning of year existing clients end of year drop outs clients finished debt management plans purchased dmp clients from another entity on january 20xx org and co-4 co-4 entered into an agreement for org to purchase around big_number dmp clients for a total purchase_price of dollar_figure org did not clarify whether the above existing dmp clients for the 20xx year already included the big_number dmp clients from co-4 transferred dmp clients to another entity on may 20xx org entered into an account assignment agreement agreement with co-12 to transfer org's state clients state co-12 is a non-profit corporation in state the contract specified that co-12 assumed all obligations of org of the variuos client agreements between org and the state clients and served these clients co-12 would collect all fees from these accounts from now on org has not clarified whether these clients are those identified in the minutes dated february 20xx org also did not clarify whether the number of existing dmp clients in 20xx already excluded the transferred individuals sample client files during the course of examination client notes were requested as a sample for review from these notes org 's employees indicated education call made to these clients the files contained no detailed descriptions as to what consisted an education call for example an entry was made on client number client notes on june 20xx as education call sec_1m regarding updates to program on this date there was no detail entry explaining what was being discussed about these updates form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org recording calls explanations of items tax identification_number ein schedule number or elchibit year period ended 20xx thru 20xx org provided nine recording calls for the agent to listen however the agent was only able to listen eight of them the remaining one's recorded volume was low and was unable to hear the entire session the clients from the majority of these sample calls were interested in lower interest rate and one consolidated payments some of them were not behind on their bills from these calls org's counselors presented the seven options to the clients without going into detail discussions as to how the clients got into the financial situations they were in from these calls the counselors did not address the clients' budget and finances there was no discussion on the clients' employment education buying habits significant expenditures and past or anticipated changes in their earnings assets expenses and liabilities including the reason or cause for those changes the counselors emphasized the benefits of dmp because of lower interest rate and paying off the debts faster by asking the clients to fill out creditor worksheet so the counselors can show them the different payment and how the clients could save money in some of these calls org's counselors even mentioned there was an affiliated debt settlement company that org worked with which the clients could keep the information in mind if they decided to choose the debt settlement option later on services performed by outside entity during the initial office visit at org's site org provided a termination of fulfillment agreement dated february 20xx between co-1 inc and org per the agreement c0-1 inc entered into a fulfillment agreement with org on january 20xx to have co-1 inc perform certain fulfillment back-office and customer relations services for org's budget plan clients co-1 inc could charge org dollar_figureper active org budget plan client and a one-time fee of dollar_figureper new budget plan client as of february 20xx org and co-1 inc entered into an agreement to terminate these services dmp set up fees and org's set up fee is dollar_figureand for each creditor the service fee is dollar_figurewith a maximum for of dollar_figure for state org's set up fee is dollar_figure and of monthly payments with a maximum of dollar_figure for state the set up fee is dollar_figureand for each creditor the service fee is dollar_figurewith a maximum of dollar_figure these amounts and fees were stated during the initial interview no further information has been provided with respect to the remainder of the united_states lead providers org purchased leads for its dmp client's information from various companies such as co-13 internet advertising co-14 co-15 co-16 co-17 co-18 co-19 co-20 co-21 co-22 co-23 and c0-24 during the initial audit interview with president and bm-1 both indicated org uses the leads software system where leads are input from org's own website and from other lead purchases the system also has an online chat feature similar to america online's aol instant messager org's other software system is co-2 the system contains both client information and creditor information based upon information entered the system automatically calculates the payments and lowers interest rate as applicable per the information stored in its creditor information databases form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit yearlperiod ended 20xx thru 20xx form 886-a rev date name of taxpayer explanations of items tax identification_number org the software is also integrated with a third party electronic signature software called signature screen where the clients can e-sign the application_for org's clients the screen is in blue color for clients from co-6 the screen is in red color the software system also features a screentab where conversations with clients are recorded in the action description section ein that has an e- for the years under examination org incurred the following amounts on lead purchases year amount 20xx 20xx 20xx in 20xx org had signed an agreement with co-6 to provide back-office processing to its clients org had reduced its purchases on leads contract with co-6 on april 20xx org entered into an agreement with co-6 co-6n education debt management planning and back-office processing services on an outsourced basis for co- 6's clients client s sec_3 of the agreement called for org's obligations to co-6 law firm the following had been quoted from that section to provide financial literacy obligations of org org shall provide financial literacy education debt management planning and back-office processing services for clients org's obligations shall consist substantially of the following q preparing a proposal to creditors reflecting the budget plan approved by client iij communicating the proposal to the creditors iii ascertaining from creditors whether changes in the proposal are necessary or appropriate iv communicating the creditors' suggested changes to the proposal to the law firm so that the law firm can educate and counsel client regarding the suggested changes v obtaining client's approval to any changes to the budget plan negotiated with creditors vi receiving depositing and disbursing client budget plan payments and refunds vii responding promptly to client inquiries regarding disbursements and balances viii receiving claims from clients for refunds promptly communicating those claims to law firm and disbursing any refunds approved by law firm ix responding promptly to client creditor and law firm inquiries about budget plan payments x maintaining a current information database accessible by law firm respecting budget plan payments xi providing law firm with a org employee to act as an law firm liaison respecting ai matters under this agreement xii providing separate creditor and client telephone and facsimile access numbers xiii generating all client and creditor letters and other communications necessary or appropriate for the implementation of client budget plans xiv enabling client inquiries through a unique web based link to org xv providing law firm with a web module to enable clients to have real time access to their payment and disbursement records and to permit the update of their personal information xvi soliciting support payments from creditors xvii mailing clients quarterly a summary of their current payment and disbursement records and xviii providing ongoing financial literacy education sec_4 of the agreement defines the compensation_for org sec_4 of the agreement states 1as full compensation_for the services to be performed by org hereunder law firm shall pay org a fee equal to dollar_figureper client per month commencing in the first month of the dmp org shall be authorized to debit such fees from the attorney escrow account form 886-a catalog number 20810w page- 1q publish no irs gov department of the treasury-intemal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended 20xx thru 20xx the above agreement does not have a section to explain in detail what financial literacy education consists of or the method of delivery org's management review reports during the course of the examination org also provided its management review reports for june 20xx december 20xx march 20xx and september 20xx the following portions are excerpted from the quality objectives sections of the reports in the report dated december 20xx the report called for having big_number total recurring clients at the end of the year and maintaining a retention rate above in 20xx in the report dated march 20xx the report called for having big_number recurring clients at the end of the year and increasing the conversion rate to in the report dated september 20xx the report also called for having big_number recurring clients at the end of the year increasing the conversion rate to and having the average number of clients enrolled in debt management plans dmp per counselor pincite or greater these reports did not discuss in any detail ccci's education department or how org's credit counselors would educate the dmp clients org's number of employees for the years under examination org's number of employees underwent a reduction from employees to employees two of these employees were counselors the remaining employees were customer service representatives customer service supervisors administrators creditor relations representatives the director of operations and the director of educational_services at the time of the initial audit visitation at org's office in may 20xx the total number of employee had been reduced to org's employee qualifications org provided three positions for its employee qualifications the information is hereby quoted entry level positions for counselors administrators and customer service representatives months experience at a position similar to position available high school diploma bilinguals in spanish and english occasionally supervisor positions for systems administrators and customer service supervisors years experience at a position similar to position available high school diploma bilingual in spanish and english occasionally key_employee positions for directors and managers years experience at a position similar to position available years experience in finance industry high school diploma form 886-a catalog number ow page--11 publish nojrs gov department of the treasury-internal revenue service schedule number or exhibit year period ended 20xx thru 20xx form a rev date name of taxpayer explanations of items tax identification_number org when asked for the advertisements that org used for hiring different job positions org provided two advertisements one for credit counseling customer service representative and the other for administrative assistant ein the advertisement for credit counseling customer service representative is as follows customer service representatives needed for rapidly growing credit counseling company were looking to hire representatives asap candidates must possess the following skills strong communication skills good work ethic positive attitude enjoys helping people daily duties are communicating with clients on debt management program and with their credit card companies heavy inbound outbound calls fun work environment come join our team and help thousands of our clients become debt free dollar_figure-dollar_figureper hour based on experience full time only 7am-4pm or 8am-5pm medical dental 401k benefits paid training please email resume visit website for more information about our company the advertisement for administrative assistant is as follows administrative assistant needed for rapidly growing credit counseling company candidates must possess the following skills strong communication skills good work ethic positive attitude enjoys helping people must have basic computer knowledge microsoft office daily duties are data entry filing and supporting customer service staff dollar_figureper hour full time only 8am-5pm medical dental 401k benefits paid training please email resume visit website for more information about our company org did not provide an advertisement for the counselor job position bonuses and incentives for the years under examination org paid bonuses incentives and commissions to its employees the following table lists a breakdown of amounts for each category from the general ledgers for the three years form 886-a catalog number ow page-12 publish nojrs gov department of the treasury-internal revenue service explanations of items tax identification_number ein schedule number or exhibit year period ended 20xx thru 20xx form 886-a rev date name of taxpayer org bonus bonus incentive commission wages-sales total when asked how the bonuses and incentives were determined org responded by stating bonus and incentives were determined using the following criteria for employees other than management we graded employees - with being the highest on four areas i productivity ii punctuality dependability iii work ethic ivy attitude for management the board used co-3's credit counseling industry compensation study as a guide when asked for the amounts of bonuses and incentives that org's officers received for 20xx and 20xx org provided the following amounts ra-1 ra-2 bm-1 secretary based on the sample employee evaluations that were received during the initial office visit org did not rate the employees with the aforementioned grade system for 20xx and 20xx the grade system was started in 20xx from the data presented in the general ledgers org had used other incentive system s to pay bonuses commissions and incentives to its employees org has to date not provided documentation of the methodology behind the determination of the bonuses and incentives paid to the employees for the three years org's training materials org provided the powerpoint handout that it uses to train its employees org stated the benefits of its credit counseling debt management program are 'j lower interest rates possible lower monthly payment one convenient payment debt free in year sec_5 eliminate late and over limit fees if behind stop harassing phone calls if behind re-age accounts if behind in order to be in the dmp the client needs to make the following qualifications form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit year period ended 20xx thru 20xx dollar_figure total debt unsecured debt- no collateral payments with creditors are current to up to months behind not charged off high average interest rates or higher monthly income source employed for ideal client the following are the criteria dollar_figure total debt credit card debt payments with creditors are current to one month behind high average interest rates or higher monthly income source employed in this powerpoint debt settlement and negotiation benefits are also mentioned org pointed out six benefit areas to its employees and they are lower monthly payment typically lower than credit counseling only pay about of total debt owed debt free in typically year sec_4 resolve financial situation without filing bankruptcy one convenient payment stop harassing phone calls the ideal client for debt settlement negotiation would be dollar_figure total debt unsecured debt- no collateral client i sec_3 months or more behind with payment sec_4 can't afford payment on own can't afford credit counseling payment client is not concerned with credit rating in the powerpoint handout seven options that clients can consider paying off their debts are also mentioned the seven options are as follows continue to pay on own refinance home use equity to payoff credit counseling debt management program debt settlement file bankruptcy get an unsecured personal loan sell assets org's other employee training manual is called manual provides scripts for outgoing calls made by the credit counselors the manual provides scripts for the counselors to follow from the initial call to the final call made to individuals one script for final calls deals with individuals who submitted the application online a while ago and the counselor makes one last page of this training form 886-a catalog number ow page-1 publish no irs gov department ofthe treasury-internal revenue service schedule number or exhibit year period ended 20xx thru 20xx form 886-a rev date name of taxpayer explanations of items tax identification_number org call to the individuals regarding their applications this page of the training manual is called leaving message for client the first three calls provide statements as follows ein hello am calling regarding your online inquiry for assistance with bills for the fourth call the script is as follows llhel o this is a final message for __ you had contacted us regarding one of our debt management programs and i have left you several messages unfortunately if i do not receive a call back i am instructed to withdraw your application i look forward to helping you but i need you to return my call page of the training manual provides the initial client contact instruction in the beginning of the conversation the counselor would ask the individual about his her financial situation and the reason for applying with org after the counselor gets a sense of the individual's situation the counselor would ask how soon would the individual look to change his her current situation the counselor would then proceed by giving the seven options from which the individual would choose after that the counselor would mention about giving the individual a free financial analysis after the financial analysis the counselor would then be directed to state the following great i have submitted your information to our credit department and should have the analysis complete in about minutes so while the credit department is working on your file let me tell about our debt management program that we offer at org go to dmp presentation if no when do you think you would be able to get your statements offer to email creditor worksheet to client if client wants to fill out their own time otherwise set up time and date to call them back in the meantime let me explain how our debt management program works go to dmp presentation if client request for you to mail the form no the form is in our computer system and i can't mail it i have to email them to you if you don't have email what i can do is call you back tomorrow when you have your statements and we can do the evaluation over the phone does that sound good to you page of the training manual provides the seven options of handling one's debt the options are continue to handle the debt on your own debt management plan credit counseling bankruptcy debt settlement negotiation home refinance home equity loan personal loan signature loan balance transfer selling some of your assets such as stocks car home etc page of the training manual provides the dmp presentation script hereby quoted form 886-a catalog number 20810w page--- publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended 31120xx thru 20xx with our debt management program were able to do is to consolidate all of your unsecured bills into one simple payment so that once a month you would only have to make one payment to our company and we would disburse individual payments to each ofyour creditors on your behalf as you pay your bills through our company we are able to gain certain benefits from your creditors to help save money the most important thing the creditors will do for you on this program is reduce the interest rates they are charging you which will allow much more ofyour money to go to the balances also sometimes we're able to lower the amount of money you are spending monthly it's ai what the creditors are willing to do and lastly we will be able to simplify your bill paying process so you will only have one monthly payment how nice will it be to have only one payment any questions before i continue if behind another important benefit for you is to bring your accounts back to a current status so you don have to make up the back payments or late fees most of the creditors we work with will do this for you do you agree that this is important pause are you getting harassing calls if yes most of the time we can get those calls stopped we also provide a number for you to give to your creditors to have them call us how great will that be for you to get those ails stopped or sent to us what you need to do on your end is simply make that one payment each month on time to our company this will allow us to maintain your accounts properly and the end result is we will have you out of debt much faster on our program than the direction you are going that's what we do does that make sense on how the program works what we're doing for you is putting you into a position where we can get you out of debt as quickly and safely as possible now based on what i mentioned about our program which of these benefits do you feel are most important to you if you already have creditor information statements go to presenting the best options page of the training manual provides the presentation of the best options it states presenting the best options once you have analyzed all of the data give the client at least possible solutions including the pros cons of each from all of the information that you've given me it looks like you have _ options turn to the appropriate page on read the pros and cons of each if applicable continue on to the pitching the dmp pitching the dmp go over the appropriate benefits of the program for this clientl form 886-a catalog number 20b10w page--1ft publish nojrs gov department of the treasury-intemal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended 20xx thru 20xx read one of the following a to d o k i just got the results back from the credit department you have an average of interest rate of_ that means that you are paying dollar_figure_in finance_charges per year show alarming examples of creditors with high payoff periods have them take out a calculator - show them what their monthly finance charge is amount going to balance and how long it will take them to get out of debt do you see why we need to make an immediate change to your situation now let me go over with you what we can do for you on our debt management program a when client's payment goes down a lot okay what we were able to do is get your monthly payment down a lot from what you were paying and it's going to take less time to get it paid off because of the reduced interest if they ask what reduced interest' give an example or two then go to final instructions b when client is more than months behind they are most concerned with getting calls from the creditors okay the great thing about working with us is that you're not going to have to worry about making back payments or late fees with most of these creditors and the creditors that are calling you once we get you in our system simply tell them you've hired us as your debt management company and refer them to us and we'll handle them for you go to final instructions c when client's interest ra tes are reduced or their payment hasn't been lowered enough to use letter a above okay what we are able to do is to get your interest rates down a lot from what they were charging you this will allow your balance to come down much faster and you see that right on the statements you get in the mail from the creditors a couple of examples being creditor will go down to as low as percentage and creditor will go down to as low as percentage go to final instructions do you see the great savings in interest n org also provided a cd which had a training schedule for september and october 20xx the september training had only one day and the october training's duration was three weeks the training outline for the september schedule mentions in one section why org hired the individual and what was org's expectation of them one area of expectation was that the new hire employees must have at least phone calls and have hours of calls each day the training outline mentions why org was in business and one of the four reasons was to make money another area from the training outline mentions the opportunities within org some of the opportunities within org would be to do processing for other companies possible debt settlement credit repair buying out other debt management companies where the sky is the limit another area mentions what org does and how it helps the clients org helps to get clients out of debt in years vs years reduce their credit card interest rates lower their payments stop and or waive over-limit and late fees stop harassing phone calls and so forth form 886-a catalog number ow page-1z publish nojrs gov department ofthe treasury-intemal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit year period ended 20xx thru 20xx for the october training schedule the second week of the training consists of having the new counselors sign up ten dmp appointments the third week of the training involves closing the deals and going through paperwork from the training manuals and training schedules org does not mention its education service nor does it instruct its counselors about how its education service works where the clients can get its educational materials seminars and or other information these training materials also do not contain any sections on instructing the counselors on how to conduct follow up contacts to its clients for the purposes of educating them so that they will not encounter the same difficulties in the future from org's frequently asked questions in the training manuals org does not shut down its client's entire line of credit thus the client still has access to credit org's employee evaluations and training org was requested to provide a sample of twelve employee files to review five of the twelve employees were former employees from their personnel files four former employees had only training records and no annual evaluations one former employee had a 20xx review org evaluated him on four areas sales punctuality dependability work ethic and attitude this employee was rated under the sales category as the second most sales in the office and was appraised by his supervisor as excellent salesman another two employees of the twelve sampled are counselors these employees were rewarded with commissions when they reached the sales average goal org used a review sheet for the employees that focused on four areas sales punctualityldependability work ethic and attitude for 20xx org used the same review report format but revised the title for the sales area to client services production under this category the employee was being reviewed as to how he she handles clients' calls in the 20xx review the individual employee was being evaluated as to the number of calls he she handled per month for 20xx org's review report continued to focus on the four areas for the counselors productivity punctualityldependability work ethic and attitude in 20xx the employee was being rated with a score under productivity the employee was rated with strengths and weaknesses for the number of clients enrolled into the dmp program as an example one employee was rated for as weak in a category when she did not meet the goal of signing up clients per month her supervisor evaluated her in her annual review as follows name intentionally omitted has fallen shy of our goal deals per month for 20xx her average from xx through the end of 81xx wa sec_15 deals per month she needs to work on learning new and old processes quicker name intentionally omitted frequently asks the same questions over and over qa scores for 20xx are below the target - currently pincite for the year the same individual was rated under the productivity section for her strengths her evaluation stated strengths name intentionally omitted always seems to be motivated to enroll clients onto onto our program regardless if we are doing a contest or not she average deals more per month than name intentionally omitted name intentionally omitted does a great job encouraging clients to get signed up for aps her qa scores continue to improve - for 3rd quarter 20xx form 886-a catalog number 20810w page a publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit yearlpeiiod ended 20xx thru 20xx of the remaining five employees from the twelve sampled one was in client services and was rated by using the four criteria but was not rated based on the number of calls she received to see whether she met org's goal of how many calls per month the other four employees were new employees at the time the initial visit was conducted at the office of org their evaluations were not due at that time from the sampled employee personnel files org provided annual training for its employees on org's quality objectives no detailed documentation was in the files concerning the quality objectives that were used to train the employees no detailed documentation was contained in the files showing how the counselors were trained in handling different financial difficulties of the clients per the evaluations the counselors were not being evaluated based on how thoroughly and effectively they developed and presented options to match the particular circumstances of each client org's education for the years under examination org's current director of education department conducted educational presentations via the phone as a guest speaker to various high schools within the city area the presentations were not a part of the school curriculum secretary is certified with naccc he also received 2-day training from hud for the housing counseling secretary at the time of the interview with secretary he had also finished half of the training from co-25 for pre purchase housing counseling and for st time homebuyer training secretary also designed org's educational newsletters in 20xx secretary was invited to be a guest speaker via phone for approximately high school economics classes at various high schools in city area communities in 20xx secretary was invited to be a guest speaker via phone for approximately various high school economics classes in city area communities in general ra-3 and ra-4 the credit counselors were able to provide general answers for financial questions from clients from individuals who were not in the dmp program and from states to which org did not provide services when clients had more complicated questions they would be referred to secretary sometimes ra-3 and ra-4 would ask secretary for his second opinion on their clients' financial matters the counselors would keep brief notes from their conversations and gave them to secretary some of these forms indicated the counselors suggested debt settlement as the only option to the callers secretary kept the counselors' phone consultations starting september 20xx these calls normally lasted around minutes during the initial office visit secretary provided the consultations form for 20xx and 20xx secretary normally also gets calls from dmp clients on questions regarding their credit reports he assisted them in the dispute process on their credit report evaluations and advised them on plans to improve their credit he also conducted a few exit calls by advising the existing clients for the extra money they now has to start_up a saving emergency fund so they could achieve short term and or long term goals during the initial visit secretary provided a list of individual names with whom he spoke for 20xx the reports were divided into specific areas such as bankruptcy education sessions 20xx debt settlement education sessions 20xx charge-off education sessions 20xx refinance education sessions 20xx form 886-a catalog number 20810w page publish nojrs gov department of the treasury-lntemal revenue service schedule number or exhibit yearlperiod ended 20xx thru 20xx form a rev date name of taxpayer explanations of items tax identification_number org credit report education sessions 20xx student loans education sessions 20xx budgeting education sessions 20xx and debt pay-off strategies education sessions 20xx ein org did not have these reports for 20xx from the reports the status of the majority of the individuals with whom secretary spoke with was classified dead return lead recycled and so forth when asked for the explanations of these statuses org indicated the status meant dead a status code for a consumer who previously expressed interest in any of our service and is no longer unreachable via phone email or has notified us that they do not need our services return lead a status code for a consumer who does not reside in a state we conduct business in or does not fit the criteria of the services we offer recycled a status code for a consumer who has a lukewarm interest in our services and did not have the time to go through an entire budget analysis and needs to be followed up at a future date the reports provided by secretary did not explain in detail as to how secretary educated these individuals who were not in the dmp program in early 20xx org started a program named fund-1 to educate young adults on financial literacy the goal was to educate young people and encourage them to become financially responsible adults this program was opened to the community to which they could invite secretary to speak for the high school students on financial education this program also featured an essay-writing contest for high school seniors who planned to attend college or other type of continuing education this program was offered to high schools free of charge org also awarded ten dollar_figure scholarships in the 20xx-20xx school years for young adults attending any of sixteen local high schools and colleges in 20xx and 20xx org conducted golf tournament for fundraising for the fund-1 scholarship program and revenue raised from the golf tournament was less than dollar_figureper year financial data org's profit and loss statement for these three years were as follows revenue fair share contributions service fee income waves of the future revenue interest_income total revenue expenses compensation marketing rent form 886-a catalog number fnv page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org education other expenses total expenses explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended 20xx thru 20xx the total net_income or net_loss for the three years is as follows category total revenue total expense net_loss or net inc org's balance_sheet for these three years consisted of the following category cash client trust funds receivables officer loan receivable fixed assets deposits employee advances total assets accounts_payable accrued expenses client creditor payables long term liabilities total liabilities for the years under examination org had the following accounts name co-26 co-1 creditor co-1 creditor co-1 operating acct signature signature signature co-26 loans between org and officer account type year closed operating account checking account checking account operating account operating account creditor creditor fund-1 20xx 20xx 20xx from org's inception president had lent money to org to start_up its operation in 20xx org's general ledgers designated two accounts one called temporary promissory note and the other called 20xx promissory note to record transactions of money flowing in and out of org's operating account between president and org per org's response to a question about the accrued interest as of the beginning of 20xx the accrued interest for the 20xx promissory note was overstated by dollar_figure for 20xx and 20xx no explanation or supporting documentation has been provided to date for the entries made during these two form 886-a catalog number 20810w page-1 publish no irs gov department of the treasury-internal revenue service form a rev date name of taxpayer explanations of items tax identification_number org years the entries that were recorded for the reported liabilities between org and president in the general ledger have not been verified for accuracy ein schedule number or exhibit yeerlperiod ended 20xx thru 20xx sec_501 a of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 c of the code exempts 'from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1_501_c_3_-1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community- sec_1 c -1 d in other words the two components of education are public education and individual training sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature would destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct ci the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests income_tax reg sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit year period ended 20xx thru 20xx an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 c of the code 71_tc_1067 a for-profit entity owned the license to the est body of knowledge publications and methods although the organization was not formally controlled by the same individuals who controlled the for-profit entity it exerted considerable control_over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it the court stated that the fact that the organization's rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations the service has issued two rulings holding credit counseling organizations to be tax exempt rev_rul 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans le debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 c status in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community_income tax reg sec_1_501_c_3_-1 d i b for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies' counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies' principal functions as only approximately percent of the counselors' time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually form 886-a catalog number 2081ow page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit year period ended 20xx thru 20xx form 886-a rev date name of taxpayer explanations of items tax identification_number org identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above ein the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public sec_501 c specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization income_tax reg sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 th cir reasonable_compensation does not constitute inurement 276_f2d_476 5th cir sec_4942 defines the term operating_foundation as any organization a which makes qualifying distributions within the meaning of paragraph or of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of the lesser_of i its adjusted_net_income as defined in subsection f or ii its minimum_investment_return and b i substantially more than half of the assets of which are devoted directly to such activities or to functionally related businesses as defined in paragraph or to both or are stock of a corporation which is controlled by the foundation and substantially_all of the assets of which are so devoted ii which normally makes qualifying distributions within the meaning of paragraph or of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated in an amount not less than two-thirds of its minimum_investment_return as defined in subsection e or iii substantially_all of the support other than gross_investment_income as defined in sec_509 e of which is normally received from the general_public and from or more exempt_organizations which are not described in sec_4946 a h with respect to each other or the recipient form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit year period ended 20xx thru 20xx foundation not more than percent of the support other than gross_investment_income of which is normally received from anyone such exempt_organization and not more than half of the support of which is normally received from gross_investment_income notwithstanding the provisions of subparagraph a if the qualifying distributions within the meaning of paragraph or of subsection g of an organization for the taxable_year exceed the minimum_investment_return for the taxable_year clause ii of subparagraph a shall not apply unless substantially_all of such qualifying distributions are made directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated sec_4942 defines qualifying distributions as a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph or any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 b taxpayer's position org did not respond to the preliminary finding sent by the service on september 20xx government's position the service contends that org has a more than insubstantial nonexempt purpose org operates its dmp service as its primary activity therefore its exemption status should be revoked organizational facts in order for an organization to meet the requirements for exemption under code sec_501 c an organization has to meet both the organizational_test and the operational_test of sec_1_501_c_3_-1 by operating exclusively for charitable educational and other purposes org's application_for recognition of exemption under code sec_501 c specifically stated that it would devote of its time and effort into counseling activities per the application org would advertise its services via yellow pages and other local media org would receive referrals from clergy employers labor unions and interested individuals org also anticipated that of its time and effort would go into budget planning org met the organizational_test for educational purpose based on the documentation originally provided however for the years under examination org's main activity was to conduct dmp dmp activity is not an exempt_function activity therefore org fails to be exempted under sec_501 c for the years under examination org does not have a community based board the majority of the board_of directors is comprised of individuals who are the founder and employees of org the board does form 886-a catalog number ow page publish nojrs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended 20xx thru 20xx org not have any individuals who are from a recognized community segment such as religious groups civic groups labor unions or educational institutions ein minutes the main concern outlined in the minutes provided by org was to increase dmp clients one method was to purchase existing dmp clients from other code sec_501 c organizations whose federal tax exempt status had been revoked the board also discussed how to increase the number of dmp clients served through referrals from for-profit entities such as co-6 and co-8 the latter was founded by president org's president financial the revenue from the three years involved a total amount of dollar_figure org received almost all of its revenue from fair share from creditors and client service fees org did not receive any private or governmental grants org had predominantly relied on creditors' fair share and clients' fees for its operation the golf tournament income was immaterial in comparison to the primary sources of income in the minutes dated november 20xx the board mentioned it had researched and hired co-5 to provide grant-writing services just to satisfy irs requirements of seeking alternative sources of income there were no subsequent follow up actions taken by the board on pursuing grants org has also failed to demonstrate that it has extensively pursued public funding in supporting its activities for these three years org also purchased leads to generate dmp clients org paid a total of dollar_figureto lead providers and listed these expenses as marketing expenses on its forms in 20xx org had completely relied on purchasing leads from various marketing companies to obtain all of its clients in 20xx org purchased dmp clients from co-4 in 20xx org entered into an agreement with co-6 to provide backend office processing services for co-6's existing clients who were enrolled into the dmp program from the 20xx minutes org even received deals from co-8 owned by org's president org has failed to demonstrate that its clients were referred from employers union leaders clergymen community organizations or creditors for these three years org spent from dollar_figureto dollar_figureon educational expenses while its revenue was derived from dollar_figureto dollar_figure org spent an insignificant amount of money toward its educational activity in all of the minutes the board primarily concentrated on the issue of getting more dmp clients whether by acquiring clients from revoked code sec_501 c organizations from for profit entities or by increased advertising the board focused on increasing personnel to handle the workload caused by adding more dmp clients for example the acquisition of existing dmp clients from co-4 was mentioned four times from the minutes dated november 20xx through the minutes dated february 20xx however there were no discussions of how org would provide educational counseling to this group of dmp clients in 20xx org had a deal with co-6 to process credit counseling deals for the law group org added around big_number clients under this deal and generated around to big_number clients per month in 20xx the board discussed receiving to deals per day from co-b some of org's employees also performed services for co-8 as reported to the irs the extent to which the private interests of its founder's related for-profit entity were served by org was more than incidental and was in fact substantial form 886-a catalog number 20810w page- -2 publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule number or exhibit year period ended 20xx thru 20xx the discussion on education was only mentioned in the minutes dated february 20xx and may 20xx which stated that the irs had explained that education and counseling should be the first priority and dmp should be secondary because of the concerns org's board had decided to look into expanding its education department in the february 20xx minutes it mentioned about diversification of org's educational programs however there was no detailed discussion as to what actions org planned to take to expand this department from the agreement org has with co-6 org's function is to provide back-office processing services for co-6's clients even though the agreement mentioned that org would provide financial literacy education there was no section in the agreement which defined the methodes that org would use to deliver the financial literacy education from the minutes provided org is and was focused on acquiring more dmp clients either through purchasing existing clients from other organizations getting referrals from the law firm or from the related via the founder for-profit entity from org's management review reports provided for 20xx and 20xx under the quality objectives org's management evaluated its dmp operation in areas such as the percentage of retention rate the conversion rate and the average number of clients enrolled per counselor org has steered itself away from its original intention of providing education as previously mentioned org also purchased leads with the intention of increasing enrollment in its dmp program org has failed to provide data showing whether the individuals who org contacted were referred from clergy employers labor unions finance companies creditors and interested individuals org's dmp program is substantial as compared to its overall activity sec_1_501_c_3_-1 of the income_tax regulations specified that in order to be exempt as an organization in sec_501 c of the code an organization has to be organized and operated exclusively for charitable educational and other specified purposes the dmp program itself it not an exempt activity org's dmp program was the principal activity of org for these years as stated in 326_us_279 the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test furthermore org served the private interests of co-8 by receiving clients from it and performing services for this entity thirty client notes were sampled during the initial visit at org's office from the clients' notes there were no discussions made by the counselors on areas regarding the clients' employment education buying habits spending patterns or changes in the clients' earnings and expenses there were no written recommendations from the counselors regarding various options presented by the counselors to the clients addressing their debt problems furthermore there was no documentation showing any discussion on advantages and disadvantages of various options or any recommendations regarding the best option that was suitable to the client's particular situation other than dmp org has failed to demonstrate how its counselors provide educational advice to its dmp clients from the eight recording calls org's counselors emphasized the benefits of dmp because of lower interest rate and paying off the debts faster by asking the clients to fill out creditor worksheet so the counselors can show them the different payment and how the clients could save money org's counselors presented the seven options to the clients without going into detail discussions to find out how the clients got into the financial situations they were in from these calls the counselors did not address the clients' budget and finances there was no discussion on the clients' employment education buying habits form 886-a catalog number ow page publish nojrs gov department of the treasury-internal revenue service schedule number or exhibit year period ended 20xx thru 20xx form a rev date name of taxpayer explanations of items tax identification_number ein org significant expenditures and past or anticipated changes in their earnings assets expenses and liabilities including the reason or cause for those changes all the calls lasted around fifteen to twenty minutes in some of the calls org mentioned to the callers that org also worked with an affiliated debt settlement company so the callers could keep in mind if they decided to choose debt settlement option later on org has failed to provide educational counseling sessions to the callers since the counselors placed so much emphasis on how much money the callers could save by having lower interest rate and shorter term payments from the different job position descriptions for counselors administrators and customer service representatives and its advertisements for the various job positions the requirements were minimalistic none of the positions required any specialized education or skill sets for example entry-level counselors administrators and customer service representatives had the same employee qualification requirement six months experience at a position similar to the available position a high school diploma and being bilingual for the years under examination org only had two counselors out of the total employees majority of the employees was customer service representative customer service supervisors administrators and creditor relations representatives there was no specific advanced educational or skill set requirement for the counselors who are supposed to educate the potential dmp clients to avoid the same pitfalls in the future when asked for the advertisements for various job positions org only provided the advertisements for customer service representative and administrative assistant there was none for counselors from the twelve employees personnel files that were requested for sample review org evaluated its employees based on number of calls he or she made and how many dmp deals he or she could generate from these calls the counselors were being rated based on the goal of closing a certain number of deals per month in the files the employees were documented as to whether they met the quality objectives but no documentation was provided as to what these objectives were org also provided bonuses incentive commissions and sales for these three years org stated that the bonuses and incentives were determined based on productivity punctuality dependability work ethic and attitude however this grading system was not used until the 20xx year org did not provide the criteria or the bonuses that were determined in the earlier years the counselors were not evaluated based on how thoroughly and effectively they develop and presented debt resolution options to match the 'particular circumstances of each client during the course of the examination org provided a cd with the training schedule for the new hires in 20xx the training schedule required the new employees to have at least phone calls each day the training outline also mentioned that org was in business to make money the new hires are not being trained to have counseling skills to help potential clients they are trained to handle large volumes of short calls and sign individuals into its dmp program from org's powerpoint handout for new employee training the emphasis in client communications is about the benefits of enrollment in debt management plans from another employee training manual called during the potential client's wait for the financial analysis come back from org's credit department the counselor is directed to pitch the dmp to the potential client at this time and stress the benefits of org's dmp program as stated in the powerpoint handout manual also directs the counselor as to what to say in specific situations all involving debt management plans form a catalog number ow page publish nojrs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number ein schedule oomber or exhibit year period ended 20xx thru 20xx org does not have any training manuals to train the counselors how to review the potential client's budget and discuss with clients on topics such as employment education buying habits major expenditures any significant past or anticipated changes in their earnings assets expenses and liabilities or the causes for these changes org's perfect credit counselor manual contains seven standard options that the counselors would mention to the potential clients to handle his or her debts however after the counselor gathered enough information from the potential clients to prepare the budget analysis the counselor was instructed to go to the dmp presentation the emphasis in the manual was dmp oriented there was nothing in the manual to instruct the counselors in how to educate the potential clients to avoid falling into the same pitfalls in the future outreach education for the years under examination even though org provided financial literacy within the community by having secretary as a guest speaker to various high schools and having secretary design org's educational newsletters the educational aspect of org constitutes an insubstantial portion of org's overall operation from the phone consultation form records from 20xx and 20xx and the assistance that secretary provided for the counselors there was no detail in these records showing whether the counselors asked for detailed information from the potential clients or clients about the type amount or sources of all significant items of income assets liabilities or expenses there was no detailed record from these forms showing how the counselors might interview these individuals about their budget and finances discuss topics including their employment education buying habits significant expenditures or any significant past or anticipated changes in their earnings assets expenses and liabilities or reasons for these changes some of these forms indicated the counselors recommend debt settlement but no explanation was given as to why debt settlement was the best option for the callers since most of these calls lasted around minutes the duration of these calls could not possibly allow the counselors to gather enough information to provide a full scope counseling session from the reports provided by secretary for 20xx that he spoke with the individuals in areas such as bankruptcy education debt settlement education charge-off education refinance education credit report education student loans education budgeting education and debt pay-off strategies education org did not provide any detailed information showing what was being discussed in these calls or what kind of information secretary provided to them due to lack of documentation org fails to demonstrate how it provided counseling to these individuals conclusion in summary org was not operated exclusively for exempt purposes within the meaning of code sec_501 c org failed the operational_test by engaging primarily in activities that served no exempt_purpose operation of a debt-management plan program is not in itself an exempt activity such activity if insubstantial and conducted in conjunction with a full course of budget planning financial analysis counseling by an organization whose board was dominated by members of the general_public and publicly form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit yearlperiod ended 20xx thru 20xx form a rev date name of taxpayer explanations of items tax identification_number org supported through grants and actual donations would traditionally be considered incidental by the courts in contrast the majority of time staffing and resources were devoted to the dmp activity ein org additionally provided more than incidental private benefit to a for-profit entity owned by its president thus creating inurement to president c0-8 referred clients to org and had org's employees perform services for this entity accordingly it is determined that org is not an organization described in sec_501 and is not exempt from income_tax under sec_501 effective january 20xx please see a separate revenue_agent report regarding the conversion of the form_990 filing to form_1120 filing form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service
